FILED
                             NOT FOR PUBLICATION                            SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HECTOR MANUEL GONZALEZ-                          No. 13-71658
LOPEZ,
                                                 Agency No. A200-670-773
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Hector Manuel Gonzalez-Lopez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision finding him removable. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law and constitutional

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims, Mohammed v. Gonzales, 400 F.3d 785, 791-792 (9th Cir. 2005), and

review for substantial evidence the agency’s findings of removability,

Lopez-Chavez v. INS, 259 F.3d 1176, 1180 (9th Cir. 2001). We deny the petition

for review.

      Substantial evidence supports the agency’s finding that Gonzalez-Lopez was

inadmissible under 8 U.S.C. § 1182(a)(6)(A)(i) for entering the United States

without first having been admitted or paroled, where record evidence demonstrated

that Gonzalez-Lopez had admitted he was a native and citizen of Mexico who

entered the United States without inspection, and where he failed to rebut the

presumption of alienage. See Lopez-Chavez, 259 F.3d at 1181 (“Once the

[government] proves alienage, the burden shifts to the alien to prove the time,

place and manner of his entry into the United States.”); see also Trias-Hernandez

v. INS, 528 F.2d 366, 369 (9th Cir. 1975) (government form containing petitioner’s

statement, prepared contemporaneously with the making of the statement,

established alienage despite no independent recollection of interview by agent).

      The agency properly denied Gonzalez-Lopez’s motion to suppress evidence

and terminate proceedings. Contrary to Gonzalez-Lopez’s contentions, warnings

under Miranda v. Arizona, 384 U.S. 436 (1966), are not required in civil

immigration proceedings. See Trias-Hernandez, 528 F.2d at 368-69 (violation of


                                          2                                      13-71658
Miranda does not require suppression of evidence in removal proceedings). Nor

did Gonazalez-Lopez demonstrate that the evidence was obtained as a result of an

egregious constitutional violation. See Gonzalez-Rivera v. INS, 22 F.3d 1441,

1448 (9th Cir. 1994) (The exclusionary rule is generally not applicable in removal

proceedings, except in cases of “egregious” conduct that “transgress[es] notions of

fundamental fairness and undermine[s] the probative value of the evidence

obtained.”) (internal citations omitted)). Accordingly, to the extent Gonzalez-

Lopez claims that the admission of evidence obtained without Miranda warnings

violated his right to due process, this claim fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due process

claim).

      To the extent the issue of 8 C.F.R. § 287.3(c) advisals was exhausted below,

Gonzalez-Lopez does not raise any arguments challenging the agency’s

determinations with respect to the lack of those advisals. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and

argued in the opening brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    13-71658